DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 11-14, & 16-25 are rejected under 35 U.S.C 103 as being unpatentable over Anajwala (US 2015/0128058), hereon referred to as Anajwala, in view of Murphy et al. (US 2019/0370615), and hereon referred to as Liu. 
	In regards to claims 1, 12 & 22, Anajwala discloses an artificial intelligence architecture to be trained based on previous inputs of the user; a processor to: implement a first neural network based on the trained artificial intelligence architecture; and predict a first action based on a current state of a computer program using the first neural network (Predict a future performance of the wireless network based on a state of the network’s physical environment; the AI algorithm and network model; the subsystem has historic data regarding the network and objects and their locations; Paragraphs 0047; 0052-0054; Fig.15-17); and predict a second action based on the current state of the computer program using… (Predict a future performance of the wireless network based on a state of the network’s physical environment; the AI algorithm and network model; the subsystem has historic data regarding the network and objects and their locations; Paragraphs 0047; 0052-0054; Fig.15-17). 
	However, Anajwala does not disclose implement a second neural network based on the trained artificial intelligence architecture; the second neural network; and a controller to select a state based on the action that results in a state that is more divergent from the current state of the computer program. In an analogous art Murphy discloses implement a second neural network based on the trained artificial intelligence architecture the second neural network (The FSMs are communicatively coupled to artificial intelligence agents via a communications interface. The artificial intelligence agent includes one or more machine learning modules (neural networks). The artificial intelligence agent may access one or more machine learning modules that are included in a controller described herein (e.g., dispatch controller, processing and routing controller, task performance controller) via a web service endpoint (e.g., HTTP endpoint). Machine learning modules may include one or more machine learning algorithms and/or machine learning models; Paragraphs 0052-0055, Figs.1-6); and a controller to select a state based on the action that results in a state that is more divergent from the current state of the computer program (The artificial intelligence agent includes one or more decision policies such as decision policy. The decision policy enables the artificial intelligence agent to proactively and responsively take independent actions in order to perform a function that is in accordance with the artificial intelligence agent's objectives; A work unit is an active action that is executed by one or more users, one or more artificial intelligence agents, and/or the system disclosed herein. The outcome of implementing a work unit represents a workflow state within a workflow. One or more events or triggers operate to transition workflow from one work unit and thus one workflow state within a workflow to another work unit and thus another workflow state, for example, the next work unit within a linear workflow. Thus, workflows may be defined as Finite State Machines (FSMs) the represent a sequence of work units; Workflows may be implemented as FSMs. FSMs have states and transitions Paragraphs 0052-0056, 0070-0072; Figs.1-6).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Anajwala, with the teachings disclosed by Murphy regarding implement a second neural network based on the trained artificial intelligence architecture; the second neural network; and a controller to select a state based on the action that results in a state that is more divergent from the current state of the computer program. The suggestion/motivation of the combination would have been to provide  an artificial intelligence (AI) agent to monitor inputs/outputs of a given work unit and the respective outcome states of the state machine to determine a status or behavior of the state machine (Murphy; Abs.). 
In regards o claims 2, 13 & 22, Anajwala discloses wherein the current state includes at least one of (A) items currently being rendered by the computer program or (B) a last input of the user (The current state includes a last input of the user used for predictive analysis; Paragraphs 0050-0056; Fig.11-16).

In regards to claims 3, 14 & 24, Anajwala discloses wherein the artificial intelligence architecture is trained to predict the next action of the user based on previous inputs of the user with respect to previous states (The AI analysis and predicts the next actions of the user based on previous data inputs; Paragraphs 0052-0056; Fig.15-17).
	In regards to claims 5 & 16, the combination of Anajwala and Murphy discloses further including a comparator to (A) determine a first distance between a first state corresponding to the first action to the current state and (B) determine a second distance between a second state corresponding to the second action to the current state, the more divergent state being the state with the larger distance.
	In regards to claims 6 & 17, Murphy discloses wherein the controller is to instruct a user (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Anajwala and Murphy. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Anajwala and Murphy, depending on the circumstances, without exercising any inventive activity). interface to render the selected state to the user (The controller instructs a rendering/displaying of selected state; Paragraphs 0052-0056; 0180-0181; 0223; Fig.1-6) .
	In regards to claim 7, Murphy discloses wherein the processor includes: a first computer core to: implement the first neural network based on the trained artificial intelligence architecture; and predict the first action based on the current state of the computer program using the first neural network; and a second computer core to: implement the second neural network based on the trained artificial intelligence architecture; and predict the second action based on the current state of the computer program using the second neural network (The FSMs are communicatively coupled to artificial intelligence agents via a communications interface. The artificial intelligence agent includes one or more machine learning modules (neural networks). The artificial intelligence agent may access one or more machine learning modules that are included in a controller described herein (e.g., dispatch controller, processing and routing controller, task performance controller) via a web service endpoint (e.g., HTTP endpoint). Machine learning modules may include one or more machine learning algorithms and/or machine learning models; Paragraphs 0052-0055, Figs.1-6).
In regards to claims 11 & 21, Murphy discloses, wherein the artificial intelligence architecture is to train based on user feedback corresponding to the selected state ( “TextblobRouter” classifies the message as a known skill using a classifier such as a trained maximum entropy classifier. The classifier may be trained from a file or database including a list of example statements and corresponding skills; Paragraphs 0052-0056; 0149; Fig.1-6).
In regards to claim 18, the combination of Anajwala and Murphy discloses generating a third action based on the selected state using the first neural network; generating a fourth action based on the selected state using the second neural network; and instructing a user interface to render the a subsequently selected state based on the action that is more divergent from the current state of the computer program (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Anajwala and Murphy. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Anajwala and Murphy, depending on the circumstances, without exercising any inventive activity).
	In regards to claim 19, the combination of Anajwala and Murphy discloses further including deploying trained artificial intelligence information to a first and second computer core based on instructions for a controller (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Anajwala and Murphy. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Anajwala and Murphy, depending on the circumstances, without exercising any inventive activity).
	In regards to claim 20 the combination of Anajwala and Murphy discloses, further including transmitting the instructions to the artificial intelligence architecture in response to at least one of a threshold amount of time or a trigger from the computer program (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Anajwala and Murphy. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Anajwala and Murphy, depending on the circumstances, without exercising any inventive activity).
Allowable Subject Matter
Claims 4, 7-10, 15 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495